77(c) Proxy Results (Unaudited) LINCOLN NATIONAL VARIABLE ANNUITY FUND A The Lincoln National Variable Annuity Fund A (Fund A) contract owners voted on the following proposals at the special meeting of contract owners on July 15, 2009.The resulting votes are presented below: Outstanding Units Total Voted Percent For * Percent Against * Percent Abstain * To approve an Agreement and Plan of Reorganization and related transactions to transfer the assets of Fund A to the LVIP Delaware Growth and Income Fund, a series of the Lincoln Variable Insurance Products Trust, in exchange for Standard Class shares of the LVIP Delaware Growth and Income Fund, and to restructure Fund A into a unit investment trust. 2,748,846 1,158,890 87.41% 7.95% 4.64% * Amounts shown are percentages of the units present on the record date rather than percentages of total units outstanding.
